Citation Nr: 0624282	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-12 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a salivary gland 
disorder.

2.  Entitlement to service connection for Sjogren's syndrome.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The issues of entitlement to service connection for an eye 
disorder, diabetes mellitus, and muscle spasms are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A salivary gland disorder, Sjogren's syndrome, and a 
psychiatric disorder were not clinically evident in service 
or for years thereafter.

2.  A salivary gland disorder, Sjogren's syndrome, and a 
psychiatric disorder are not causally related to the 
veteran's active service, any incident therein, or any 
service-connected disability, including sarcoidosis.


CONCLUSION OF LAW

A salivary gland disorder, Sjogren's syndrome, and a 
psychiatric disorder were not incurred during active service, 
nor is any such disability causally related to or aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a May 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2002 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a January 2003 and April 2004 supplemental 
statements of the case following the May 2002 letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding 
that a timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
May 2002 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private medical 
records and statements from The Pulmonary Disease Institute 
and Craig N. Bash, M.D.; and VA examination reports dated in 
January 1997 and August 1997.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the May 2002 VCAA letter.  

As to any duty to provide an examination and/or seek a 
medical opinion for the issues of entitlement to service 
connection for a salivary gland disorder, a psychiatric 
disorder and muscle spasms, the Board notes that in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that a medical examination is 
not required in this case.  The record contains no credible, 
competent evidence attributing a salivary gland disorder, a 
psychiatric disorder and muscle spasms to his service-
connected sarcoidosis.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
the claim on appeal.  Id.; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, peptic 
ulcer disease, organic diseases of the nervous system, and 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis 

The veteran alleges entitlement to a salivary gland disorder, 
Sjogren's syndrome, and a psychiatric disorder.  He contends 
that these disorders are attributable to his service-
connected sarcoidosis.  In January 1996, the RO held that 
service connection was not warranted for any of the 
aforementioned disorders because the claims were not well 
grounded.  In January 2003, the RO revisited the matter under 
the guidelines of the VCAA and confirmed and continued the 
denial of service connection for a salivary gland disorder, 
Sjogren's syndrome, and a psychiatric disorder as secondary 
to sarcoidosis.  Upon review of the evidence of record the 
Board finds that service connection is not warranted for a 
salivary gland disorder, Sjogren's syndrome, a psychiatric 
disorder or muscle spasms.

Other than the veteran's lay contentions, the record contains 
no indication that any current salivary gland disorder, 
Sjogren's syndrome, or psychiatric disorder is causally 
related to his active service, any incident therein, or any 
service-connected disability.  The veteran's service medical 
records are silent regarding any complaint or finding of for 
a salivary gland disorder, Sjogren's syndrome, a psychiatric 
disorder and muscle spasms.  In fact, at his December 1966 
military separation medical examination, clinical evaluation 
of the mouth and throat, and psychiatric system were normal.  
Moreover, on a report of medical history, the veteran 
specifically denied depression or excessive worry, and 
nervous trouble of any sort.

Likewise, the Board observes that the post-service medical 
evidence of record is negative for any notations, complaints 
or findings of a salivary gland disorder, Sjogren's syndrome, 
or a psychiatric disorder for years after service separation.  
Indeed, when the veteran was hospitalized in September 1968 
due to sarcoidosis, there were no complaints or findings of a 
salivary gland disorder, Sjogren's syndrome, and a 
psychiatric disorder.

Moreover, there is no indication, nor does the veteran 
contend, that the competent medical evidence of record 
contains any indication that the claimed a salivary gland 
disorder, Sjogren's syndrome, and a psychiatric disorder are 
related to his active service or any incident therein.  In 
view of the foregoing, the Board finds that service 
connection for these disabilities on a direct or presumptive 
basis is not warranted.  See 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

Rather, the veteran contends that service connection for 
these disabilities is warranted on a secondary basis.  He 
argues that his claimed salivary gland disorder, Sjogren's 
syndrome, and psychiatric disorder are due to his service-
connected sarcoidosis.  See 38 C.F.R. § 3.310.

After carefully considering the evidence of record, however, 
the Board finds that the preponderance of the evidence is 
against the claims of service connection for a salivary gland 
disorder, Sjogren's syndrome, a psychiatric disorder and 
muscle spasms, on a secondary basis.

Although the veteran has presented with complaints and 
received treatment for a salivary gland disorder and  
psychiatric disorder, there is no indication that these are 
attributable to his service-connected sarcoidosis.  The 
veteran's assertions regarding his claimed disabilities, 
standing alone, do not provide a basis on which to grant his 
claim of service connection for a salivary gland disorder, 
Sjogren's syndrome, and a psychiatric disorder secondary to 
sarcoidosis.  As a layperson the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
the record contains absolutely no probative evidence 
supporting his theory of entitlement.  

The Board has carefully considered the excerpts from the 
medical articles submitted by the veteran regarding 
sarcoidosis, as well as the letter from the American Lung 
Association.  This evidence, however, provides only generic 
information regarding sarcoidosis and is, thus, of limited 
probative value.  See e.g., Sacks v. West, 11 Vet. App. 314, 
317 (1998); Matteren v. West, 12 Vet. App. 222 (1999).  In 
conclusion, service connection is not warranted for a 
salivary gland disorder and a psychiatric disorder.

Regarding the Sjogren's syndrome, the veteran has not 
received a confirmed diagnosis of Sjogren's syndrome, the 
first requirement for establishing service connection.  38 
C.F.R. § 3.304(f).  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (a service connection claim requires evidence of a 
current disability).  

In January 1997, although a VA examiner noted a long-standing 
history of polyarthropathy and myalgias, which were symptoms 
suggestive of Sjogren's syndrome, he emphasized that the 
veteran's normal sedimentation rate argued against an active 
current inflammatory process.  In August 1997, upon review of 
the claims folder, the examiner opined that there was no 
evidence to warrant a diagnosis of Sjogren's syndrome or any 
other immune disorder.  

The Board acknowledges Dr. Bash's March 2001 report, wherein 
he opined that the results of the veteran's ALB tests 
concerning Sjogren's syndrome may not have been accurate.  
Although he suggested that a repeat submandibular gland 
biopsy would be useful in confirming the diagnosis, he made 
no assertion as to whether a when a confirmed diagnosis of 
Sjogren's syndrome was received whether it would be 
attributable to sarcoidosis. 

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of Sjogren's syndrome.  
If there is no current diagnosis, service connection cannot 
be established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  

In summary, the Board finds that the veteran's claimed 
salivary gland disorder, Sjogren's syndrome, and psychiatric 
disorder were not shown in service or for years thereafter, 
and that probative evidence of record indicates that these 
claimed disabilities are not related to or aggravated by his 
active service, any incident therein, or any service-
connected disability.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for salivary gland disorder, Sjogren's 
syndrome, and a psychiatric disorder.


ORDER

Entitlement to service connection for a salivary gland 
disorder, Sjogren's syndrome, and a psychiatric disorder is 
denied.


REMAND

The veteran alleges entitlement to service connection for an 
eye disorder and diabetes mellitus.  Optic nerve atrophy was 
noted in July 1991.  The veteran was first suspected to have 
glaucoma in May 1992.  The veteran was diagnosed as having 
diabetes mellitus in March 1994.  In July 1999, the veteran 
was found to have early cataracts.  

In a February 1995 VA examination report, the examiner opined 
that diabetes mellitus was common in normal population and 
that there was no relationship to the veteran's service-
connected sarcoidosis.  He noted that the veteran was never 
diagnosed as having or suspected to have diabetes insipidus, 
which is occasionally related to sarcoidosis.  

In March 2001, Dr. Bash opined that it was likely that the 
veteran's sarcoidosis-related SI joint arthritis was the 
primary cause of spasm.  In addition, he opined that the 
veteran's cataracts were caused by his prolonged treatment 
with steroids for sarcoidosis because he did not have any 
other risk factors to explain the development of cataracts at 
a relatively young age.  Additionally, he opined that it was 
likely that the veteran's diabetes was caused by his 
prolonged treatment with steroids for sarcoidosis because he 
did not have other risk factors that fully explained his 
development of diabetes.  In light of this new independent 
medical opinion, the Board finds that a remand is necessary 
in order to secure a medical opinion as to the relationship, 
if any, between the veteran's current eye disorder, diabetes 
mellitus, and muscle spasm and the veteran's service-
connected sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
the appropriate examinations.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the claims folder, including the records 
during and after service, and provide 
opinions concerning the nature and 
etiology of any current eye disorder, to 
include cataracts and glaucoma, diabetes 
mellitus, and muscle spasm.  The examiner 
should be asked to render an opinion as 
to whether it is at least as likely as 
not (i.e. a 50% or greater likelihood) 
that any current eye disorder is caused 
or worsened by his period of service, to 
include his service-connected 
sarcoidosis.  In addition, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (i.e. a 50 percent or greater 
likelihood) that the veteran's diabetes 
mellitus was caused or worsened by his 
period of service, to include his 
service-connected sarcoidosis.  Finally, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e. a 50 percent or greater 
likelihood) that the veteran's muscle 
spasms were caused or worsened by his 
period of service, to include his 
service-connected sarcoidosis.  The 
examination reports should include a 
complete rationale for all opinions 
rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


